Exhibit 10.1




EXECUTIVE EMPLOYMENT AGREEMENT




THIS AGREEMENT (“Agreement”), made as of the 15th day of June, 2006, effective
on the Effective Date (as defined herein), between Greens Worldwide Incorporated
(the “Company”), an Arizona corporation , having its principal place of business
at Hertford, NC, and William Conwell, (the “Executive”).  

W I T N E S S E T H:

WHEREAS, Executive has agreed to serve as the Chief Operating Officer of the
Company.  

WHEREAS, the Company desires to secure the services of Executive, upon the terms
and subject to the conditions set forth in this Agreement;

WHEREAS, Executive possesses knowledge and skills that will contribute to the
continued success of the Company’s business, and,

WHEREAS, the Company believes that Executive’s knowledge and skills will prove
to be crucial in executing the business plan of the Company;

WHEREAS, the Company is prepared to commit to the terms and conditions of
employment as forth herein currently applicable to Executive; and

WHEREAS, the recitals set forth above are hereby incorporated into and made a
part of this Agreement.

NOW, THEREFORE, intending to be legally bound, the Company agrees to employ
Executive, and Executive hereby agrees to be employed by the Company, upon the
following terms and conditions:  

ARTICLE I
EMPLOYMENT

1.01.

Position and Duties.  Executive is hereby employed as the Chief Operating
Officer of the Company, and will use his energies and abilities in the
performance of his duties, related to and consistent with his position, as may
be assigned to him from time to time by the Board of Directors of the Company
(the “Board”) and/or executive management.  Executive shall perform such
services as directed by Board of Directors of the Company or The Chief Executive
Officer.

1.02.

Location.  Executive’s place of work shall be in North Carolina, subject to
Executive traveling outside of such location from time to time as business needs
may require.  





1







--------------------------------------------------------------------------------

1.03.

Term.  This Agreement shall be effective as of the date of this agreement (the
“Effective Date”), and shall continue for an initial term (the “Initial Term”)
of five years from the Effective Date.  The Initial Term will extend
automatically for consecutive one-year periods (each, an “Extension Term”)
unless either Executive or the Company provides at least 90 days’ advance
written notice prior to the expiration of the Initial Term or an Extension Term,
as applicable, to the other that the term will not be extended.  

1.04.

Compensation.

1.04.1.

Salary.  Executive compensation hereunder shall be an annual base salary of
$180,000 payable in accordance with the Company’s generally applicable payroll
practices and policies but not less frequently than twice per month in arrears.

1.04.2.

Bonus Opportunity.  Executive shall be eligible to receive a bonus from the
Company, and to participate in any Company’s bonus plan or plans that may be
adopted for the benefit of executives of the Company, as the same may be amended
or adopted from time to time, pursuant to the terms of which Executive shall be
eligible to earn a cash bonus for each calendar year during which Executive is
employed by the Company.  The award of any discretionary bonus under this
section shall be determined by the Board of Directors of the Company.

In addition, Executive shall be entitled to a signing bonus of 500,000 shares of
restricted common stock of the Company to be issued within 14 days of the
execution of this agreement. Executive shall be entitled to retain said bonus
regardless of whether this agreement between Executive and the Company is in
full force and effect for the entire term as set forth herein.

1.04.3.

Equity Compensation  Executive shall also receive such stock options as may be
granted to other executives of the Company as adopted by the Board of Directors
from time to time.

1.05.

Benefits and Expenses.

1.05.1.

Benefits.  Executive will be covered by such health insurance, group insurance
and other benefit plans and shall be eligible for such paid vacation and
holidays as are available generally to other executives of the Company. Such
benefit plans may be amended from time to time by the Company to increase or add
benefits, or to comply with any legal requirements applicable to such benefit
plans, or necessary to maintain the deductibility for tax purposes of amounts
paid by the Company to provide or maintain such benefits.  The Company shall not
terminate or eliminate any such benefit plans or reduce benefits provided under
such plans, unless a change in the law applicable to such benefits or benefit
plans shall cause the continued provision of such benefits to be contrary to
applicable law, or shall cause the amounts paid by the Company to provide or
maintain such benefits, which amounts formerly were deductible for tax purposes
by the Company, to no longer be deductible for such purposes under applicable
law.





2







--------------------------------------------------------------------------------

1.05.2.

Business Expenses.  The Company shall pay or reimburse Executive for all
reasonable expenses incurred or paid by Executive in the performance of
Executive’s duties hereunder, upon presentation of expense statements or
vouchers and such other information as the Company may require in accordance
with the generally applicable and reasonable policies and procedures of the
Company, including direct home office expenses of internet access and cell phone
expenses, as approved by the Company. In addition, Company shall reimburse
Executive for up to $10,000 in relocation expenses on a one time basis, within
10 days of submission by Executive to the Company of paid invoices incurred as a
result of a relocation.




ARTICLE II
TERMINATION

2.01.

Incapacity.  If during the term of Executive’s employment, Executive is
prevented from effectively performing the essential functions of his job, with
reasonable accommodation (if such reasonable accommodation can be provided by
Company), for a period of 180 days within any twelve month period by reason of
illness or Disability, the Company, by written notice to Executive, may
terminate Executive’s employment.  Upon delivery to Executive of such notice,
together with payment of any salary, bonus and commissions accrued under
Sections 1.04.1 and 1.04.2 and any other amounts as may be due and/or accrued
(which amounts shall be pro-rated up to the date of termination) under Sections
1.04 and 1.05 up to the date of termination, Executive’s employment and all
obligations of the Company will terminate and this Agreement shall end.  For
purposes of this Agreement, “Disability” is defined as the Executive being
eligible for disability insurance benefits under the Company’s long term
disability insurance policy, or in the absence of such disability insurance
coverage, Disability shall be defined as provided under applicable disability
discrimination law.

2.02.

Retirement.  This Agreement shall end, without notice to terminate being
required, upon Executive’s voluntary election to retire at any time after
Executive reaches age 65.  Upon retirement, Executive’s employment shall
terminate and Executive shall be entitled to payment of any salary accrued under
Section 1.04.1, any awarded but unpaid bonuses applicable to any prior period,
together with any other amounts as may be due and/or accrued (which amounts
shall be pro-rated up to the date of termination) under Sections 1.04 and 1.05
up to the date of termination, following which all obligations of the Company
will terminate.

2.03.

Death.  If Executive dies during the term of his employment, Executive’s
employment will terminate, the Agreement shall end, and all Company’s
obligations, other than any obligations with respect to the payment of accrued
but unpaid salary under Section 1.04.1, twelve additional months salary or
commission if applicable, to be paid to Executive’s estate immediately following
the date of death, and any awarded but unpaid bonuses applicable to any prior
period, together with any other amounts as may be due and/or accrued (which
amounts shall be pro-rated up to the date of termination) under Sections 1.04
and 1.05 up to the date of death, will cease.





3







--------------------------------------------------------------------------------

2.04.

Termination For Cause.  If the Company terminates Executive for Cause, this
Agreement and all obligations of the Company shall terminate effective upon
notice of termination for Cause, other than any obligations with respect to the
payment of accrued but unpaid salary and bonus under Sections 1.04.1 and 1.04.2,
together with any other amounts as may be due and/or accrued under Section 1.05
up to the date of termination.  For purposes of this Agreement, “Cause” shall
mean:

(i)

Executive’s failure to perform duties (other than as a result of incapacity as
described in Section 2.01) in any material respect that remains uncured for 30
days after written notice thereof is given to Executive;

(ii)

Executive’s willful misconduct or gross negligence;

(iii)

Executive’s willful failure to conduct the business of the Company in accordance
with the lawful directives of the Board, which failure causes material harm to
the Company or would be likely to cause material harm to the Company;

(iv)

any material breach by Executive of any of the covenants, terms or conditions of
this Agreement that remains uncured for 30 days after written notice thereof is
given to Executive;

(v)

Executive’s engagement in conduct during the term of this agreement, which is
dishonest or disloyal, which has injured or would injure the business or
reputation of the Company or otherwise adversely affects its interests in any
material respect; or

(vi)

Executive’s engagement in fraud or embezzlement or Executive’s conviction or
plea of nolo contendre to a felony.  This provision shall not apply to any
conviction or plea of nolo contendre to any traffic (driving) offenses.

2.04.1.  Any notice given by the Company under this Section 2.04 shall
specifically state the manner in which the Executive has not performed his
duties, or has breached any of the covenants, terms or conditions of this
Agreement, that the notice is given under this Section 2.04, and that failure to
correct such breach will result in termination of employment under this
Agreement.  For the purpose of the above definition of Cause, no act, or failure
to act, on Executive’s part shall be deemed “willful” unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
his action or omission was in the best interest of the Company.  Failure of the
Company or the Executive to achieve or satisfy any target, milestone or other
performance goal or hurdle shall not be deemed a failure by the Executive to
perform his duties or to comply with any of the directives of the Board of
Directors.








4







--------------------------------------------------------------------------------

2.04.2.  Notwithstanding the foregoing, termination by the Company for Cause
shall not be effective until and unless (i) notice of intention to terminate for
Cause has been given by the Company within 60 days after the Company learns of
the act, failure or event constituting “Cause” under this Section 2.04 (which is
not cured by the Executive within any time period permitted for such cure
above), and (ii) the Board of Directors has voted (at a meeting of the Board
duly called and held as to which termination of Executive is an agenda item) to
terminate Executive for Cause, and (iii) if Executive has commenced arbitration
in the manner prescribed in this Agreement within 15 days after receipt of such
notice of termination, disputing the Company’s right under this Agreement to
terminate for Cause, the Arbitrator shall thereafter have determined that the
Executive was terminated for Cause.  If the Arbitrator declines to rule that the
Executive was terminated for Cause, the Executive shall be treated as having
been terminated without cause and the Executive shall be entitled to receive the
Severance Benefits pursuant to Section 3.

2.05.

Termination Without Cause.  Executive’s employment is at-will, and this
Agreement may be terminated at any time by the Company without Cause upon 30
days’ notice to Executive.  If the Company terminates Executive without Cause
hereunder, the Company shall pay to Executive accrued but unpaid salary or
commissions under Section 1.04.1, together with any other amounts as may be due
and/or accrued under Sections 1.04 and 1.05 up to the date of termination (which
amounts shall be pro-rated up to the date of termination), and any awarded but
unpaid bonuses applicable to any prior period, together with Severance Benefits
in accordance with Article III.  The Company’s provision of written notice not
to extend either the Initial Term or any Extension Term of this Agreement
pursuant to Section 1.03 shall be deemed to be a termination of the Executive by
the Company without Cause hereunder.

2.06.

Executive Termination for Good Reason.  If Executive terminates his employment
for Good Reason, this Agreement and all obligations of the Company shall
terminate effective upon Executive’s provision of notice of termination, and
Executive shall receive the same salary, benefits and Severance Benefits as
would be provided or payable to him in connection with a termination without
Cause under Section 2.05 hereof.  For purposes of this Agreement “Good Reason”
shall mean :  

(i)

an assignment to Executive of any duties or responsibilities inconsistent with,
or a significant reduction or change by the Company (or its successor) in the
nature or scope of the authority of, such duties or responsibilities assigned to
or held by Executive hereunder or as of the Effective Date;

(ii)

any removal of Executive from the position of Chief Operating Officer with the
Company (or its successor);

(iii)

a reduction by the Company (or its successor) and its subsidiaries in
Executive’s base salary under this Agreement or as it may be increased at any
time thereafter;

(iv)

a transfer or relocation of the site of employment of Executive, without his
express written consent, to a location more than 500 miles from the location of
his principal place of business as set forth in this Agreement; or





5







--------------------------------------------------------------------------------

(v)

any failure of the Company to comply with and satisfy its material obligations
under this Agreement (other than those specified in clauses (i) through (iv)
above , as to which no notice and opportunity to cure shall be provided ) that
remains uncured for 30 days after written notice thereof is given to the
Company.

ARTICLE III
SEVERANCE BENEFITS

3.01.

Benefits Payable Upon Termination without Cause, Non-Renewal or Termination for
Good Reason .  If, during the Initial Term or any Extension Term, the Company
terminates Executive without Cause or gives notice of non-renewal of this
Agreement, or Executive terminates his employment for Good Reason, Executive
shall be paid Severance Benefits, as hereafter defined, in addition to all other
amounts payable to Executive as referenced in Section 2.05.

3.02.

Severance Benefits.   “Severance Benefits” means an amount equal to the sum of:

(i)

One half times either Executive’s annual base salary  or, if greater, the annual
base salary as in effect immediately prior to Executive’s termination of
employment, to be paid within 30 days of the date of termination;

(ii)

the pro-rated amount of any cash bonus which Executive otherwise would have been
eligible to receive under any Company bonus plan, as set forth in
Section 1.04.2, for each whole or partial calendar quarter of employment during
the partial year in which Executive’s employment is terminated, to be paid
within ten (10) days of the date of termination;

(iii)

the pro-rated amount of any equity compensation award which Executive would have
been eligible to receive, as set forth in Section 1.04.3, for each whole or
partial calendar quarter of employment during the partial year in which
Executive’s employment is terminated, provided that any Company performance
goals under such plan are achieved for the year in which termination of
employment occurs; and

(iv)

provision of six (6) months of Executive’s then current medical, dental and
other benefits, or the cash equivalent payment thereof , such election to be at
the sole discretion of the Executive.

 





6







--------------------------------------------------------------------------------

ARTICLE IV

EXECUTIVE’S REPRESENTATIONS AND WARRANTIES

4.01.

Duties.  Executive agrees that, in addition to all other obligations
commensurate with his employment with the Company, he shall comply with each of
the Company’s corporate governance and ethics guidelines, conflict of interests
policies and code of conduct applicable to all Company employees or senior
Executives as adopted by the Board from time-to-time.  Executive first shall
obtain the consent of the Board in writing before engaging in any other business
or commercial activities, duties or pursuits; provided however that nothing
shall preclude Executive from (i) engaging in charitable activities and
community affairs, (ii) acting as a member, director or officer of any industry
trade association or group, (iii) serving as a trustee, director or advisor to
any family companies or trusts, (iv) managing his personal investments and
affairs, and (v) acting as a director of any other companies, provided that in
the case of clause (v), such service is not to any company which competes with
the Company, and further provided that such activities under clause (v) do not,
in the reasonable judgment of the Board, materially interfere with the proper
performance of his duties and responsibilities hereunder.

4.02.

Executive Nonsolicitation.  Should Executive’s employment with the Company be
terminated with Cause or by Executive’s voluntary resignation without Good
Reason, for a period of twelve (12) months following such termination, Executive
shall not solicit or induce, or attempt to solicit or induce, any employee of
the Company or its affiliates, other than any administrative assistant, to
terminate such employment for any reason whatsoever or hire any employee of the
Company or its affiliates, other than any administrative assistant.

4.03.

Non-Disclosure.  Executive shall not, during or after his employment with the
Company, (i) disclose, in whole or in part, any Company Confidential
Information, as hereinafter defined, to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever unless
authorized in writing to do so by the Company or required by law, order of any
court or court process, or (ii) use any Company Confidential Information for
Executive’s own purpose or for the benefit of any person, firm, corporation,
association or other entity other than the Company; except in the proper
performance of Executive’s duties as instructed by the Company.  Company
Confidential Information shall not include (i) information in the public domain
or generally known in the industry (unless Executive is responsible, directly or
indirectly, for such Company Confidential Information entering the public domain
or becoming known in the industry without the Company’s consent), (ii)
information and know-how derived or known by Executive from experience in the
industry generally and not specific to Company, and (iii) information disclosed
by the Company to third parties without any duty or obligation of
confidentiality or non-disclosure. .

4.03.1.

Confidential Information.  For purposes of this Agreement, Company Confidential
Information shall mean the knowledge and information acquired by Executive
concerning the Company’s confidential and proprietary information regarding its
business plans, programs, client prospects, client lists, supplier and vendor
information, client contacts, client information and data, marketing plans, data
processing systems and information contained therein, products, proposals to
clients and potential clients, account reports, plans, studies, price lists,
financial statements and records, files and other trade secrets, know-how, or
other private, confidential or proprietary information of or about the Company
which is not already available to the public or known generally in the industry.








7







--------------------------------------------------------------------------------

4.04.

Acknowledgment.  Executive acknowledges and agrees that the terms of this
Article IV:  (i) are reasonable in light of all of the circumstances; (ii) are
sufficiently limited to protect the legitimate interests of the Company and its
subsidiaries; (iii) impose no undue hardship on Executive; and (iv) are not
injurious to the public.  Executive further acknowledges and agrees that
Executive’s breach of the provisions of this Article IV will cause the Company
irreparable harm, which cannot be adequately compensated by money damages.
 Executive consents and agrees that if Executive commits any such breach or
threatens to comment any breach, the Company shall (at its election and
notwithstanding Section 5.010 hereof) be entitled to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage, in
addition to, and not in lieu of, such other remedies as may be available to the
Company for such breach, including the recovery of money damages.  

ARTICLE V

GENERAL PROVISIONS

5.01.

Authorization to Modify Restrictions.  The provisions of this Agreement will be
enforceable to the fullest extent permissible under applicable law, and the
unenforceability (or modification to conform to law) of any provision will not
render unenforceable, or impair, the remainder of this Agreement.  If any
provision will be found invalid or unenforceable, in whole or in part, this
Agreement will be considered amended to delete or modify, as necessary, the
offending provision or provisions and to alter its bounds to render it valid and
enforceable.

5.02.

No Waiver.  The failure of either the Company or Executive to insist upon the
performance of any term in this Agreement, or the waiver of any breach of any
such term, shall not waive any such term or any other term of this Agreement.
 Instead, this Agreement shall remain in full force and effect as if no such
forbearance or waiver had occurred.

5.03.

Entire Agreement.  This Agreement represents the entire agreement of the parties
with respect to the subject matter hereof and supersedes any prior agreement
between Executive and the Company (or any of its predecessors or affiliates) .
 This Agreement may be amended only by a writing signed by each of the parties.
 This Agreement may be assigned by the Company to any successor.  This Agreement
may not be assigned by Executive.

5.04.

Governing Law.  This Agreement will be governed by and construed in accordance
with the law of the State of Arizona.

5.05.

Consent to Jurisdiction.  Executive and Company hereby irrevocably submits to
the personal jurisdiction of the federal and state courts in the State of
Arizona with jurisdiction in any action or proceeding seeking to enforce or
interpret this Agreement.

5.06.

Service of Process.  Executive irrevocably consents to the service of any
summons and complaint and any other process which may be served in any action or
proceeding arising out of or related to this Agreement brought in the federal or
state courts of Arizona with jurisdiction by the mailing by certified or
registered mail of copies of such process to Executive at his address as set
forth on the signature page of this Agreement.





8







--------------------------------------------------------------------------------

5.07.

Venue.  Executive irrevocably waives any objection which he now or hereafter may
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement brought in the federal or state courts of Arizona and
any objection on the ground that any such action or proceeding in such courts
has been brought in an inconvenient forum.

5.08.

Agreement Binding.  The obligations of the parties under this Agreement will be
binding on their respective heirs, executors, legal representatives, successors
and assigns.  In the event of any change of control or acquisition of the
Company by any other company or entity, such company or entity shall be deemed a
successor or assign of the Company under the terms of this Agreement, and shall
be required to assume or guaranty the obligations of the Company under this
Agreement.  Such assumption or guaranty shall not affect or diminish the
liability or obligations of the Company to Executive under this Agreement.

5.09.

Counterparts, Section Headings.  This Agreement may be executed in any number of
counterparts.  Each will be considered an original, but all will constitute one
and the same instrument.  The section headings of this Agreement are for
convenience of reference only and will not affect the construction or
interpretation of any of its provisions.

5.010.

Arbitration.  In the event that any disagreement or dispute whatsoever shall
arise between the parties concerning this Agreement, such disagreement or
dispute shall be submitted to the Judicial Arbitration and Mediation Services,
Inc (“JAMS”) for resolution in a confidential private arbitration in accordance
with the comprehensive rules and procedures of JAMS, including the internal
appeal process provided for in Rule 34 of the JAMS rules with respect to any
initial judgment rendered in an arbitration.  Any such arbitration proceeding
shall take place in Phoenix, Arizona, before a single arbitrator (rather than a
panel of arbitrators).  The parties agree that the arbitrator shall have no
authority to award any punitive or exemplary damages and waive, to the full
extent permitted by law, any right to recover such damages in such arbitration.
The costs and expenses of such arbitration shall be borne by the Company.  The
Company shall pay or reimburse Executive for all reasonable attorneys’ fees and
costs incurred by Executive in prosecuting or defending any claim under this
Agreement and any such arbitration proceeding, unless the arbitrator(s) shall
determine in their award that Executive’s defense or claim with respect to any
material matter in such arbitration proceeding was frivolous and without merit.
 Nothing herein shall prevent the Company from seeking injunctive relief as
provided for in Article 4 of this Agreement. Judgment upon the final award
rendered by such arbitrator, after giving effect to the JAMS internal appeal
process, may be entered in any court having jurisdiction thereof.  If JAMS is
not in business or is no longer providing arbitration services, then the
American Arbitration Association shall be substituted for JAMS for the purposes
of the foregoing provisions.

5.011.

Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:





9







--------------------------------------------------------------------------------




 

If to the Executive:




William Conwell

5533 Strawberry Hill Drive
Charlotte, NC  28211

 

If to the Company:

Greens Worldwide Incorporated
346 Woodland Church Rd.
Hertford, NC 27944




or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

5.012.

 Employee Manuals and Handbooks.  Executive acknowledges that from time to time
the Company or its affiliates may establish, maintain and distribute employee
manuals or handbooks or personnel policy manuals, and officers or other
representatives of the Company may make written or oral statements relating to
personnel policies and procedures.  Such manuals, handbooks and statements are
intended only for general guidance.  No policies, procedures or statements of
any nature by or on behalf of the Company (whether written or oral, and whether
or not contained in any employee manual or handbook, as the same may exist from
time to time, or personnel policy manual), and no acts or practices of any
nature, shall be construed to modify this Agreement or to create express or
implied obligations of any nature to the Executive or to impose any such
obligations on the Executive in conflict with or in any manner inconsistent with
the provisions of this Agreement.

5.013.

Insurance and Indemnity.  The Company shall, to the fullest extent permitted by
law, indemnify the Executive.  The Company shall also provide the Executive with
coverage as a named insured under a directors and officers liability insurance
policy to be maintained for the Company’s directors and officers.  The Company
shall continue to maintain directors and officers liability insurance for the
benefit of Executive during the term of this Agreement and for at least three
(3) years following the termination of Executive’s employment with the Company,
provided that such insurance is available on commercially reasonable terms.
 This obligation to provide insurance and indemnify the Executive shall survive
expiration or termination of this Agreement with respect to proceedings or
threatened proceedings based on acts or omissions of the Executive occurring
during the Executive’s employment with the Company or with any affiliated
company.  Such obligations shall be binding upon the Company’s successors and
assigns and shall inure to the benefit of the Executive’s heirs and personal
representatives.








10







--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS THE FOREGOING PROVISIONS
AND THAT SUCH PROVISIONS ARE REASONABLE AND ENFORCEABLE.




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed this
15 day of June, 2006.




EXECUTIVE

Greens Worldwide Incorporated




     s/ William Conwell_____         

By:        s/ R. Thomas Kidd                     

William Conwell       

      Name: R. Thomas Kidd

               

       Its:  Chief Executive Officer     











11







--------------------------------------------------------------------------------

WILLIAM A. CONWELL

5533 Strawberry Hill Dr.

Charlotte, NC 28211

(704) 366-2047  conwel_w@bellsouth.net




BACKGROUND EXPERIENCE / CORE COMPETENCIES




●

P&L Responsibility

●

Business Alliances/Partners

●

Sales/Marketing Management

●

Revenue Growth Strategies

●

Product Development/Launches

●

Innovative/Team Leadership

●

Special Event Planning

●

Coaching/Mentoring/Empowering

●

Strategic Planning

●

Entrepreneurial Growth

●

Organizing/Prioritizing

●

New Market Development

●

Client Relationships

●

Revenue Stream Identification

●

Negotiating/Closing




PROFESSIONAL EXPERIENCE




Golf 4…, Charlotte, NC

2005-2006

(Management consultancy in the golf industry focused on sales & marketing,
fundraising, and securing investment for emerging companies)

Founder & President

·

Successfully assisted with launch of Carolinas operation of a premier Golf
Instruction & Travel Club

·

Developed unique fundraising approach for national high school alumni golf
events

·

Prepared strategic business plan for venture capitalists and angel investors for
an emerging professional golf tour




ASGA Tour, Inc., Elizabeth City, NC

2004

(National golf tour with professional and handicap divisions playing for
significant purses and televised

on The Golf Channel)

President & Chief Operating Officer

Directed the day-to-day operating divisions of the tour, including:

·

Administration—provided overall support and fulfillment for the other divisions

·

Event Development—engaged in developing the event market infrastructure of
charities, media, political, and sponsorship.

·

Sponsorship/Marketing—engaged in developing major sponsorships and beneficial
strategic alliances on a national and regional basis.

·

Event Operations—engaged in the physical onsite tournament operations.

·

Television and Media Relations—engaged in developing all the major media
platforms of broadcast and print relating to pre-event, event and post event
coverage and the production and broadcast distribution of our Event Telecasts.

·

US Pro Golf League - engaged in developing and promoting the U.S Pro Golf
League, the development of Section and Chapter grass roots organization, and
providing the administrative support necessary for the League to operate
effectively.




Essex Technology Group, Rochelle Park, NJ

2001-2003

($70MM regional provider of e-business and infrastructure solutions for ERP,
SCM, CRM, Web enablement, Hosting/Colocation, and Life Sciences)

Vice President – Strategic Alliances

·

Developed Alliance Methodology Framework (AMF), a comprehensive process for
identifying potential

partners, assessing business chemistries, negotiating financial relationships,
and executing joint “go-to-market” strategies at the sales force field level.

·

Established new software and services alliances with SAP, IBM, Infinium,
Quadrant, Mascon, Blackstone Computing, Turbogenomics, and JDEdwards, resulting
in incremental revenue of $10MM for both 2002 and $15m for 2003.





12







--------------------------------------------------------------------------------




William A. Conwell

Page 2







Data Systems International, Overland Park, KN

1998-2001

($150MM global developer/implementer of wireless technology solutions via
“dcLink”, JDEdwards services provider, and infrastructure platform reseller)

Senior Vice President – Sales and Marketing – Corporate

·

Assumed full responsibility for corporate revenue ($175MM), profit, and EBIT
objectives through establishment and direction of six regional profit centers.  

·

Launched “new DSL” solution-based sales model with intensive 5-day training
program to cross-train and enhance strategic selling skills.

·

Directed “re-branding” of DSI through press releases, complete web site and
collateral redesign, and announcement of new strategic alliances.  

·

Planned implementation of internal CRM system to insure effective communication
linkages for all DSI personnel engaged in direct client contact.  

·

Introduced major initiative to establish DSI as leading-edge partner in Storage
Area Network market.  Opening of SAN center scheduled in May 2001.

Senior Vice President – Sales and Marketing – Technology Group

·

Recognized for leadership ability by CEO in selection to serve on Senior
Management Committee.

·

Directed change process for corporation from a product-oriented to a
solutions-based strategy.

·

Engineered a 21% growth in revenue including company record sales month in
December, 2000.

Vice President – Sales – Eastern Area and Canada – Technology Group

·

Expanded field sales organization by 70% through hiring and training in 8 new
major metro areas.

·

Directed revenue and operating profit CGR of 53% for IBM’s Premier Mid-range
Business Partner.

·

Established strategic alliances and executed marketing strategies with “best of
breed” partners in Managed/Outsourced Services, High Availability, Business
Intelligence, and Inventory Replenishment.




AT&T Solutions / Customer Care, Jacksonville, FL

1996-1997

Director, Business Development – Transportation / Hospitality Industry

·

Developed consultative and strategic C-level relationship sales model for
Customer Service outsourcing in Global 2000 companies.  

·

Established and directed business plan including revenue and profit objectives,
hiring and training, resource deployment and implementation procedures.
  Clients included Fedex and Marriott.




Sports Development, Inc., White Sulphur Springs, WV

1994-1995

President

·

Co-created and implemented entrepreneurial business plan/strategies for unique
training methodology for golf industry.  

·

Scripted and co-produced television infomercial with national coverage by all
major sports networks.




Gemini Consulting, Inc., Morristown, NJ

1992-1994

Vice President, Business Development

·

Established and executed sales and marketing strategies to secure new clients
among Fortune 100 companies for Business Transformation initiatives.  

·

Closed multimillion-dollar consulting contracts with Dupont, Oak Ridge Holdings,
and Westinghouse.








13







--------------------------------------------------------------------------------

William Conwell

Page 3







XL/Datacomp, Inc., Chicago, IL

1984-1990

Senior Vice President, Support Services, Chicago, IL

·

Spearheaded and implemented business plan to expand disaster recovery business,
including joint venture with Comdisco, Inc.

·

Increased sales volume 100% in first year.

·

Directed growth of technical support organization; expanded staff from four to
40.

·

Developed business plan and introduced hot-line support product, SUPPORT PLUS,
which became the industry standard for technical support in the IBM mid-range
market.

Senior Vice President, IBM Programs, Chicago, IL

·

Coordinated remarketer relationship with IBM, including contract negotiations,
product pricing, and support requirements.  

·

Recognized as #1 IBM Mid-Range Partner (out of 2000) at annual conference for
business partners.  Formulated marketing strategies for sales force, resulting
in remarketer sales increase from $115MM to $235MM in one year.

Senior Vice President, Southwest Region, Dallas, TX

·

Opened Southwest Region Office.  

·

Orchestrated regional growth strategy.  

·

Negotiated strategic acquisition of Dallas-based service-company and coordinated
merger into XL/Datacomp.




International Business Machines (IBM)

1969-1984

Sales Branch Manager, IBM National Marketing Division, Memphis, TN

·

Directed double digit growth of sales and services.  Implemented local and
national hardware and software marketing plans.  

·

Recognized in top 10% of national IBM branch office performance.  

Progressive Sales/Marketing positions with increased responsibility.

·

Positions involved new account sales, manufacturing/distribution industry
strategies, compensation plan development, quota allocation
methodology/assignment, budget/P&L/Business Plan development, and other
responsibilities.

·

Consistently exceeded all measured objectives.  Recognized with thirteen 100%
Clubs.




EDUCATION




Bachelor of Science, Mathematics; Business and Computer Science Minors

St. Joseph’s College, Rensselaer, Indiana











14





